Title: The Continental Congress to Louis XVI: Letter of Credence for Franklin as Minister Plenipotentiary to France, [21 October 1778]
From: Continental Congress
To: Louis XVI


Great faithful and well beloved Friend and Ally
[October 21, 1778]
The Principles of Equality and Reciprocity on which you have entered into Treaties with us, give you an additional security for that good Faith with which we shall observe them from Motives of Honor and of Affection to Your Majesty. The distinguished Part you have taken in the support of the Liberties and Independence of these States cannot but inspire them with the most ardent Wishes for the Interest and the Glory of France. We have nominated Benjamin Franklin Esqr. to reside at your Court in Quality of our Minister Plenipotentiary that he may give you more particular Assurances of the grateful Sentiments which you have excited in us and in each of the united States. We beseech you to give entire Credit to every Thing which he shall deliver on our Part especially when he shall assure you of the Permanency of our Friendship. And we pray God that he will keep your Majesty our Great faithful and beloved Friend and Ally in his most holy Protection. Done at Philadelphia the [blank in MS] Day of [blank in MS] 1778. By the Congress of the united States of North America your good Friends and Allies.
H.L. PresidentCha Thomson Secy
To Our Great Faithful & Beloved Friend & Ally Louis the sixteenth King of France & Navarre
